Rothrock, J.-
It appears that the plaintiff held a mortgage against the defendant on four hundred and twenty-five acres of land, and that he commenced an action to foreclose the same, and a hearing was had “upon written and oral evidence taken in due form,” and a decree of foreclosure was entered. A demand was made for appointment of a receiver to take possession of the property pending the foreclosure. When the decree was. entered, the question of the appointment of a receiver was continued to the next term of court, and Knaebel intervened in the action as a purchaser of the mortgaged premises from the defendant. At the next term of court the matter of the appointment of a receiver was heard, and a decree making such appointment was entered. It is recited in this last decree that “the testimony and other evidence on file in the cause” was offered in evidence on the supplemental hearing for the appointment of a receiver. The appeal is presented to us on an abstract which does not contain any of the evidence which was on file and used at the prior term of court. In this condition of the record we can not determine the correctness of the decree appointing a receiver. It is insisted in behalf of appellant that no evidence was introduced on the last hearing. This claim is contrary to the record. We can not accept the state*750ment of counsel as to what was introduced in evidence unless opposite counsel agree thereto. The better way is to adhere to the rules of practice, and let the trial judge by his certificate, make the evidence of record. The decree of the district court is affirmed.